Case 2:20-cv-00851-BSJ Document 79-11 Filed 02/02/21 PageID.1173 Page 1 of 4




                             EXHIBIT 11
6/18/2020    Case 2:20-cv-00851-BSJ Document
                                        Crystal 79-11    Filed
                                                Lagoons Mail      02/02/21
                                                             - Thank             PageID.1174
                                                                     you from Desert Color   Page 2 of 4

                                                                                                     Eric Cherasia <echerasia@crystal-lagoons.com>



 Thank you from Desert Color
 5 messages

 Brook Cole <bcole@clydeinc.com>                                                                                               Sat, Mar 9, 2019 at 6:28 PM
 To: Lisa Moore <lmoore@crystal-lagoons.com>, Eric Cherasia <echerasia@crystal-lagoons.com>


   Hello Lisa and Eric,



   Just wanted to send you both a quick note thanking you for the your time and hosting us this week for the technical tour. I know seeing the
   finished lagoon last fall was helpful for our builders who will be building in the resort at area at Desert Color, but I thought the technical tour this
   week was even more helpful with our construction guys. Please pass along our appreciation to Josh, David and Craig for their time as well. I
   am sorry that your attorney did not feel well and hope he is recovering.



   I will be in touch shortly to review the TSLA.



   With Best Regards,




                Brook Cole

                Principal

                817 North 900 West Orem, UT 84057

                M: 801.592-6132

                brook.cole@desertcolor.com / desertcolor.com




 Lisa Moore <lmoore@crystal-lagoons.com>                                                                                   Mon, Mar 11, 2019 at 10:33 AM
 To: Brook Cole <bcole@clydeinc.com>
 Cc: Eric Cherasia <echerasia@crystal-lagoons.com>

   Hi Brook -

   Thanks for the email. We are glad that your team was able to make this technical tour as well. It's such a great learning experience for
   everyone. I will extend your thank you to the team for sure.

   I look forward to getting your first feedback on the TLSA and discuss timing this week.


   ___
   LISA MOORE
   Regional Director
   Crystal Lagoons US Corp.

   100 Crescent Court, Suite 700
   Dallas, TX 75201, USA
   Direct Line: (972) 201-0005
   Mobile Phone: (678) 993-3201
   www.crystal-lagoons.com
   [Quoted text hidden]



 Eric Cherasia <echerasia@crystal-lagoons.com>                                                                               Thu, Mar 21, 2019 at 2:00 PM
 To: Lisa Moore <lmoore@crystal-lagoons.com>
 Cc: Brook Cole <bcole@clydeinc.com>
https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1627572526110076256&simpl=msg-f%3A16275725261…                          1/3
6/18/2020    Case 2:20-cv-00851-BSJ Document
                                        Crystal 79-11    Filed
                                                Lagoons Mail      02/02/21
                                                             - Thank             PageID.1175
                                                                     you from Desert Color   Page 3 of 4
   Hi Brook,

   It was a pleasure meeting you and your team in Dallas. It was great to capitalize on the project's stage to educate all of us, especially your
   builders.

   Based on our discussions, I know the timing for the completion of the lagoon is critical. To ensure we meet these deadlines, I want to plan our
   legal resources accordingly for the TLSA process. Do you have any timing on when we can expect a first turn of the TLSA?

   Any insight would be greatly appreciated. Looking forward to hearing from you.

   Regards,
   Eric
   [Quoted text hidden]
   --
   ERIC CHERASIA, P.E.
   Vice President, Business Development
   Crystal Lagoons US Corp.

   2 Alhambra Plaza, Penthouse 1B
   Coral Gables, FL 33134, USA
   Main Phone +1 (786) 228-7748
   Mobile Phone +1 (858) 245-6396

   echerasia@crystal-lagoons.com
   www.crystal-lagoons.com



        Logo


 Brook Cole <bcole@clydeinc.com>                                                                                        Mon, Mar 25, 2019 at 7:05 PM
 To: Eric Cherasia <echerasia@crystal-lagoons.com>, Lisa Moore <lmoore@crystal-lagoons.com>
 Cc: Mitchell Dansie <mdansie@clydeinc.com>


   Lisa and Eric,



   Our legal team has been reviewing the documents and is preparing to meet with us on Friday this week to go through all of our comments. I
   can follow up early next week on Monday with the first turn of comments/questions.

   [Quoted text hidden]
   [Quoted text hidden]




   La información contenida en este correo es privada y confidencial, y queda prohibido su uso no autorizado. Si usted no es el destinatario
   de este correo, o si lo recibió por error, agradeceremos ponerse en contacto con nosotros y eliminar el correo.

   The information contained in this email is private and confidential. Any unauthorized use is strictly prohibited. If you received it by mistake
   please contact us and then delete it.



 Lisa Moore <lmoore@crystal-lagoons.com>                                                                                 Thu, Mar 28, 2019 at 2:41 PM
 To: Brook Cole <bcole@clydeinc.com>
https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1627572526110076256&simpl=msg-f%3A16275725261…                 2/3
6/18/2020    Case 2:20-cv-00851-BSJ Document
                                        Crystal 79-11    Filed
                                                Lagoons Mail      02/02/21
                                                             - Thank             PageID.1176
                                                                     you from Desert Color   Page 4 of 4
 Cc: Eric Cherasia <echerasia@crystal-lagoons.com>, Mitchell Dansie <mdansie@clydeinc.com>

   Hi Brook -

   Thanks for the update. We look forward to hearing back from you next week.

   Sincerely,
   ___
   LISA MOORE
   Regional Director
   Crystal Lagoons US Corp.

   100 Crescent Court, Suite 700
   Dallas, TX 75201, USA
   Direct Line: (972) 201-0005
   Mobile Phone: (678) 993-3201
   www.crystal-lagoons.com

   [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=ea3856b634&view=pt&search=all&permthid=thread-f%3A1627572526110076256&simpl=msg-f%3A16275725261…   3/3
